EXHIBIT 10.1
 
FIRST AMENDMENT TO LEASE AND FIRST AMENDMENT TO FIRST AMENDED
AND RESTATED LICENSE AGREEMENT
 
THIS FIRST AMENDMENT TO LEASE AND FIRST AMENDMENT TO FIRST AMENDED AND RESTATED
LICENSE AGREEMENT (the “First Amendment”), dated March 28, 2013, is by and
between BASS LAKE REALTY LLC, a Delaware limited liability company, with an
address in care of Great Point Investors LLC, Two Center Plaza, Suite 410,
Boston, MA 02108 (“Landlord”), and CLEARFIELD, INC., a Minnesota corporation,
with an address of 5480 Nathan Lane, Suite 210, Plymouth, MN 55442, successor to
APA Cables & Networks, Inc. (“Tenant” or “Assignee”).
 
WITNESSETH:
 
WHEREAS, Landlord and APA Cables & Networks, Inc. (“APA” or “Assignor”) entered
into a Lease dated May 31, 2006 (as amended, the “Lease”), with respect to
certain premises consisting of approximately 29,738 rentable square feet of
space (the “Existing Premises”) in Bass Lake Business Centre, 5480 Nathan Lane,
Plymouth, MN 55442 (the “Building”); and
 
WHEREAS, Landlord and Tenant entered into a First Amended and Restated License
Agreement dated July 11, 2011, but effective as of July 1, 2011 (the “License
Agreement”), with respect to certain licensed premises consisting of
approximately 9,561 rentable square feet of space (the “Licensed Premises”) in
the Building, pursuant to which Tenant shall be using and occupying the Licensed
Premises, as a licensee, through March 31, 2013; and
 
WHEREAS, effective January 2, 2008, APA Enterprises, Inc., APA’s parent company
changed its name to Clearfield, Inc. and consolidated APA into Clearfield, Inc.
and Tenant assumed all of the obligations of APA as tenant under the Lease;
 
WHEREAS, Landlord and Tenant have agreed, as of April 1, 2013, to expand the
Existing Premises to include both the Licensed Premises and an additional 7,284
rentable square feet of space in the Building (the “New Premises”, and
collectively with the Licensed Premises, the “First Expansion Premises”); and
 
WHEREAS, in connection with such expansion of the Existing Premises, Landlord
and Tenant desire to extend the term of the Lease through February 28, 2015; and
 
WHEREAS, Landlord and Tenant desire to amend the Lease to provide for the
expansion of the Existing Premises and the extension of the Lease Term, all upon
the terms and provisions set forth herein, and to make other modifications to
the terms and provisions of the Lease.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, Landlord and Tenant, agree as
follows:
 
 

--------------------------------------------------------------------------------

 
1.   Capitalized Terms.  Capitalized terms not otherwise expressly defined
herein shall have the meanings ascribed to them in the Lease. The term “Lease”,
as used in the Lease, shall include the Lease, as amended by all amendments
thereto.
 
2.   Acknowledgement of Assignment.  Tenant hereby acknowledges and agrees that
Tenant has assumed and has agreed to perform, fulfill and observe all of the
covenants, conditions, agreements, obligations and liabilities of Assignor as
tenant under the Lease. In addition, Tenant has unconditionally agreed to be
bound by, pay, observe and perform all of the terms, covenants, conditions and
obligations of tenant under the Lease from and after January 2, 2008. Tenant
represents that it has, since January 2, 2008, and will continue to operate the
Premises for the uses permitted by the Lease, and that it has provided to
Landlord the insurance policies or certificates required by the Lease. Tenant
further acknowledges receipt of a copy of the Lease attached hereto as Schedule
A.
 
3.   Consent to Assignment.  Effective as of January 2, 2008, Landlord consents
to the above assignment of Lease from Assignor to Assignee (the “Assignment”)
and accepts Tenant as the tenant under the Lease. Landlord’s consent to the
Assignment, however, does not constitute (a) consent by Landlord to any further
assignments of the Lease, or (b) consent or approval by Landlord of any of the
terms, covenants, conditions, provisions or agreements of the assignment of
Lease from Assignor to Assignee, and Landlord shall not be bound thereby.
Landlord’s consent to the Assignment shall not be construed (i) to modify,
waive, impair or affect any of the covenants, agreements, terms, provisions or
conditions of the Lease (except as modified herein), or to waive any breach
thereof, or any rights of Landlord against any person, firm, partnership,
association, limited liability company, or corporation liable or responsible for
the performance thereof, or to enlarge or increase Landlord’s obligations under
the Lease; or (ii) to create any covenant, representation or warranty, express
or implied, on the part of Landlord with respect to Assignee’s use and enjoyment
of the Premises, the fitness of the Premises for Assignee’s purposes, or any
other matter arising out of or in connection with the Assignment.
 
4.   Tenant Name and Address.  The Lease is amended by inserting the name and
address of Tenant (as set forth in the opening paragraph hereof) into the Lease,
in place of the name of Assignee, in all instances in the Lease where the name
and address of the tenant appears.
 
5.   Basic Terms.  Article I of the Lease is amended as follows:
 
a.    The definition of “Landlord’s Notice Address” is amended by deleting the
name and address of “United Properties” and substituting the following in place
thereof:
 

 
“Colliers International
4350 Baker Road
Suite 400
Minnetonka, MN 55343
Attn: Bill Wardwell”

 
 
2

--------------------------------------------------------------------------------

 
b.   The definition of “Premises” is amended by adding the following at the end
of said definition (provided, however, Tenant is bound to lease the First
Expansion Premises as of the date hereof):
 
“From and after April 1, 2013 (the “First Expansion Premises Commencement
Date”), the Premises shall include (a) an additional approximately sixteen
thousand eight hundred forty-five (16,845) rentable square feet of space located
in the Building, and shown on Exhibit B attached hereto and made a part hereof
(the “First Expansion Premises”), such that as of the First Expansion Premises
Commencement Date the Premises shall contain a total of approximately forty-six
thousand five hundred eighty-three (46,583) rentable square feet of space. The
term “Premises” shall refer to the Existing Premises during such period of time
during the Lease Term that the Tenant is leasing the Existing Premises only,
and, from and after the First Expansion Premises Commencement Date, shall refer
to the Existing Premises plus the Expansion Premises.”
 
The Lease is amended by deleting Exhibit B attached thereto and substituting
such exhibit with Exhibit B attached hereto, which shows both the Existing
Premises and the First Expansion Premises.
 
c.   The definition of “Tenant’s Pro Rate Share” is amended by adding the
following at the end of such definition, “, provided, however, as of the First
Expansion Premises Commencement Date, Tenant’s Pro Rata Share is 73.94%.”
 
d.    Notwithstanding anything to the contrary contained in the Lease, the Lease
Term shall expire on February 28, 2015.
 
e.   As of the First Expansion Premises Commencement Date the definition of
“Base Rent” is amended by deleting subsections (g) and (h) in their entirety and
replacing such subsection with the following:
 
“(g) For the period beginning on November 1, 2012, and ending on March 31, 2013,
five monthly payments, each in the amount of $20,593.56.
 
 (h) For the remainder of the Lease Term, the following specified amounts: “As
to the Existing Premises
 
Dates
Annual Base Rent
Monthly Base Rent
April 1, 2013 – June 30, 2013
$247,122.72
$20,593.56
July 1, 2013 – November 30, 2014
$254,854.68
$21,237.89
December 1, 2014 – February 28, 2015
$262,500.32
$21,875.03

 
As to the Portion of the First Expansion Premises known as the “Licensed
Premises”
 
Dates
Annual Base Rent
Monthly Base Rent
April 1, 2013 – November 30, 2013
$28,683.00
$2,390.25
December 1, 2013 – February 28, 2015
$35,853.72
$2,987.81

 
 
3

--------------------------------------------------------------------------------

 
As to the Portion of the First Expansion Premises known as the “New Premises”
 
Dates
Annual Base Rent
Monthly Base Rent
April 1, 2013 – February 28, 2015
$32,778.00
$2,731.50”

 
f.   The definition of “Parking Spaces” is amended by adding the following at
the end of said definition: “; provided, however, from and after the Expansion
Premises Commencement Date, a total of one hundred twenty-seven (127)
non-reserved parking spaces will be provided for Tenant in the parking area
serving the Building.”
 
6.   Lease of Premises for Term.  Landlord and Tenant acknowledge and agree that
the terms and provisions of Section 2.1 of the Lease apply to the Existing
Premises from and after the date of the Lease and to the First Expansion
Premises from and after the First Expansion Premises Commencement Date (provided
that Tenant is bound to lease the First Expansion Premises from and after the
date of this First Amendment). In addition, Landlord and Tenant acknowledge and
agree that the Landlord’s Work applies with respect to the Existing Premises
only.
 
7.   Total Operating Costs.  Landlord and Tenant acknowledge and agree that from
and after the First Expansion Premises Commencement Date, Total Operating Costs
will be payable with respect to the entire Premises (i.e., the Existing
Premises, plus the First Expansion Premises), utilizing Tenant’s Pro-Rata Share
as set forth in this First Amendment.
 
8.   Parking.  Section 8.4(c) of the Lease is amended by adding the following at
the end of the first sentence thereof: “; provided, however, from and after the
First Expansion Premises Commencement Date, Tenant shall be entitled to park in
a total of one hundred twenty-seven (127) non-reserved parking spaces in the
parking area serving the Building.”
 
9.    Existing Conditions.  Landlord and Tenant acknowledge that the terms and
provisions of the first three sentences of Section 9.1 of the Lease apply to the
First Expansion Premises as of the date of this First Amendment (and to the
Existing Premises as of the date of the Lease), and that the remainder of said
Section 9.1 applies to the Existing Premises only. Notwithstanding anything to
the contrary contained herein, on April 1, 2013, the existing plumbing and HVAC
systems and equipment in the New Premises shall be in good working order.
 
10.   License Agreement.  The License Agreement is amended by deleting the first
sentence of paragraph 2 thereof and replacing such sentence with the following:
“Licensee shall have the right to use and occupy the Licensed Premises beginning
on July 1, 2011 through and including March 31, 2013 (the “License Term”).”
 
11.   Brokers.  Each of Landlord and Tenant represents to the other that the
representing party has not dealt with any broker or agent in connection with
this First Amendment, other than Colliers International and Tegra Group
(collectively, the “Broker”), and no broker or agent, other than the Broker,
negotiated this First Amendment. Each of Landlord and Tenant agrees to
indemnify, defend and hold the other party and their respective agents and
employees, harmless from and against any claims for a fee or commission made by
any broker or
 
4

--------------------------------------------------------------------------------

 
agent, other than the Broker, claiming to have acted by or on such party’s
behalf in connection with this First Amendment. Landlord agrees to pay to
Broker, pursuant to the terms of a separate agreement, any commissions due as a
result of this First Amendment.
 
12.   Remainder Binder.  It is mutually agreed that all covenants, conditions
and agreements set forth in the Lease, as amended hereby, shall remain binding
upon the parties and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.
 
13.   Ratification and Confirmation.  Except as modified hereby, all other terms
and conditions of the Lease shall remain unchanged and in full force and effect
and are hereby ratified and confirmed by the parties hereto.
 
14.   First Amendment Prevails.  Any inconsistencies or conflicts between the
terms and provisions of the Lease and the terms and provisions of this First
Amendment shall be resolved in favor of the terms and provisions of this First
Amendment.
 
15.   No Oral Modification.  This First Amendment shall not be modified except
in writing signed by both parties hereto.
 
16.   Non-Binding Until Execution.  The submission of this First Amendment shall
not constitute an offer and this First Amendment shall not be effective and
binding unless and until fully executed and delivered by each of the parties
hereto.
 
17.   Authority.  Each party to this First Amendment represents and warrants for
itself that all requisite organizational action has been taken in connection
with this transaction, and the individual signing on behalf of such party
represents and warrants that he/she has been duly authorized to bind such party
by his/her signature.
 
18.   Counterparts.  This First Amendment may be executed in counterparts, each
of which shall be deemed an original and all of which when taken together shall
constitute one fully executed original First Amendment, binding upon the parties
hereto, notwithstanding that all of the parties hereto may not be signatories to
the same counterpart. Additionally, telecopied or pdf signatures may be used in
place of original signatures on this First Amendment. Landlord and Tenant intend
to be bound by the signatures on the telecopied or pdf document, are aware that
the other party will rely on the telecopied or pdf signatures, and hereby waive
any defenses to the enforcement of the terms of this First Amendment based on
the form of signature.
 
[SIGNATURES ON FOLLOWING PAGE]
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to be
effective on the date first indicated above.
 
Landlord:
 
BASS LAKE REALTY LLC, a Delaware limited liability company

 
By:
/s/ Joseph A. Versaggi
   
Name:
Joseph A. Versaggi
   
Title:
Vice President
     
Tenant:
 
CLEARFIELD, INC., a Minnesota corporation
 
By:
/s/  Cheryl Beranek
   
Name:
Cheryl Beranek
   
Title:
President/CEO
 

 
 
 
6

--------------------------------------------------------------------------------

 
EXHIBIT B-1
PLAN OF THE FIRST EXPANSION PREMISES
 
[plan.jpg]
 
B-2-1 

--------------------------------------------------------------------------------